Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejection of the previous office action not repeated below are withdrawn based upon the amendment and arguments of the applicant.  Responses to the arguments are presented after the first rejection they are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 with respect to formula II(b), the compound is not photopolymerizable with the recited substituents unless at least one of R1 and R2 is either of 

    PNG
    media_image1.png
    112
    276
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    108
    266
    media_image2.png
    Greyscale

as the other substituents lack a (photo)polymerizable moiety.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama 20050058911, in view of Dieker et al. JP-5257805B, Miyauchi et al. JP 2014-001215, Weiser et al. 20100203241 and Rolle et al. 20150118601
Takeyama 20050058911 exemplifies holographic recording layers 16-24, which combine 2,6-di(t-butyl)-4-methylphenol, a polyol (A-3), urethane hardener (A-4), isocyanates (A-1 and A-2), phenoxyethyl acrylate (B-4) and 9,9-bis(4-(2-acryloyloxyethyl)phenyl)fluorene (B-3) together with a photoinitiator (table 2, [0097-0100,0113,0114,0134-0138]. These composition were provided between two glass plates separated at a distance of 0.5 mm (500 microns) by a spacer and heated (see table 5, page 15, [0145]), a 532 nm laser was used to record holograms and the sensitivity was measured (table 7, page 16, table 10, page 18, [0149-0153]), the stability was measured [0174-0182] and the refractive index modulation was measured to be 6.2 x 10-3 for example 23 and 6.7 x 10-3 for example 24 (table 13, [0183-0196]). The range of thicknesses for the holographic recording layer is disclosed and is preferably between 200 microns and 2 mm to provide a high storage capacity [0075-0077].  The addition of ethylenically unsaturated compounds having a reflective index of 1.55 or more which polymerize to form a refractive index pattern differing from the 1.50 refractive index of the binder/matrix.  The use of (meth)acrylate compounds having a reflective index of 1.55 or more including heteroatoms such as nitrogen, sulfur, oxygen, phosphor, chlorine, bromine, iodine or aromatic rings.  Examples include compounds having a fluorene skeleton including those described in JP 06-301322, JP 2000-344716 and JP 2003-029604 and fluorene di(meth)acrylates.  The use of (meth)acrylates having a refractive index of more than 1.55 and the ability to diffuse through the binder/matrix, include mono(meth)acrylates, di(meth)acrylates, tri(meth)acrylates and poly(meth)acrylates, including urethane (meth) acrylates and polyester (meth)acrylates [0062-0064])
Dieker et al. JP-5257805B (machine translation attached) teaches fluorene (meth)acrylates which have a high refractive index upon curing and can be used to form optical articles such as lenses.  These are bound by formula (1)
    PNG
    media_image3.png
    292
    779
    media_image3.png
    Greyscale
, where R1 is a (meth)acryl group, R2 is hydrogen or a (meth)acryl group, X is methylene, oxygen, sulfur or a cyclic group bounded by formula (3) which may include a sulfur atom [0006-0012]. Formula (1) embraces bisfluorene compounds 
    PNG
    media_image4.png
    141
    214
    media_image4.png
    Greyscale
 [0047] and  
    PNG
    media_image5.png
    160
    334
    media_image5.png
    Greyscale
    [0049,0107]. The acrylate of chemical formula 18 is synthesized in synthesis 6 and has a refractive index of 1.675 in table 1 when cured by ultraviolet light in the presence of irgacure 184 [0115,0120].  These monomers can be used with photoinitiators [0061-0064]. The use of this to form various lenses including diffractive Fresnel lenses and grating lenses is disclosed [0079]. 
Miyauchi et al. JP 2014-001215 (machine translation attached)  teaches urethane acrylates bounded by the formulae 

    PNG
    media_image6.png
    329
    357
    media_image6.png
    Greyscale

	Wherein R 4 represents a hydrogen atom or a methyl group, X represents a direct bond or an ether group, E represents a linking group, and q represents an integer of 1 or more, and q represents 0 or 1. However, (r 1 r 2) groups J have at least 2 groups [CH 2 ═ CR 4 - CO - X] -. Ring Z 1, ring Z2,R1,R2,R3,k,m,n,r1 and r 2 are the same as above. ]
In Formula (3), typically, X may be a ether group, p may be 1 or 2, E is a hydrocarbon group, and q may be 1 [0025]Wherein R 4 represents a hydrogen atom or a methyl group, X represents a direct bond or a Ether group, represents a linking group, and q represents an integer of 1 or more, and q represents 0 or 1. However, (r 1 r 2) groups J have at least 2 groups [CH 2 ═ CR 4 - CO - X] -. Ring Z 1, ring Z2,R1,R2,R3,k,m,n,r1 and r 2 are the same as above. ]In Formula (3), typically, X may be a Ether group, p may be 1 or 2, is a hydrocarbon group, and q may be 1. Wherein R 4 represents a hydrogen atom or a methyl group, X represents a direct bond or a Ether group, represents a linking group, and q represents an integer of 1 or more, and q represents 0 or 1. However, (r 1 r 2) groups J have at least 2 groups [CH 2 ═ CR 4 - CO - X] -. Ring Z 1, ring Z2,R1,R2,R3,k,m,n,r1 and r 2 are the same as above. ]In Formula (3), typically, X may be a Ether group, p may be 1 or 2, is a hydrocarbon group, and q may be 1.
[0117][Example 1]1. urethane acrylate synthesis processTo a brown 200 ml flask equipped with a cooling tube shielded by an aluminum foil and a stirrer, 20.02 g (0.046 mol) of 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene (BEF, manufactured by Osaka Gas Chemical Co., Ltd.) and 80.0 g of 1,4-dioxane are added. BEF is dissolved in a 1,4-dioxane, and 13.14 g (0.093 mol) of 2 - acryloyloxyethyl isocyanate (manufactured by Showa Denko Co., Ltd., "Karenz AOI") is added to dissolve the solution. To 0.15 g of di-n-butyl tin dilaurate (DTD, manufactured by Kishida Chemical Co., Ltd., Lot No. "G 00333 T") diluted to 10% by weight was added a 1,4-dioxane, and the inside of the flask was replaced with argon and reacted at 80 ° C. for 21 hours while stirring with a magnetic stirrer. After completion of the reaction, 6.6 mg of hydroquinone (manufactured by Nacalai Tesque Co., Ltd.) was added. Confirmation that the reaction was completed was confirmed by confirming that the NCO group had disappeared by FT-IR measurement of the reaction solution. [0117][Example 1]1. urethane acrylate synthesis processTo a brown 200 ml flask equipped with a cooling tube shielded by an aluminum foil and a stirrer, 20.02 g (0.046 mol) of 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene (BEF, manufactured by Osaka Gas Chemical Co., Ltd.) and 80.0 g of 1,4-dioxane are added. BEF is dissolved in a 1,4-dioxane, and 13.14 g (0.093 mol) of 2 - acryloyloxyethyl isocyanate (manufactured by Showa Denko Co., Ltd., "Karenz AOI") is added to dissolve the solution. To 0.15 g of di-n-butyl tin dilaurate (DTD, manufactured by Kishida Chemical Co., Ltd., Lot No. "G 00333 T") diluted to 10% by weight was added a 1,4-dioxane, and the inside of the flask was replaced with argon and reacted at 80 ° C. for 21 hours while stirring with a magnetic stirrer. After completion of the reaction, 6.6 mg of hydroquinone (manufactured by Nacalai Tesque Co., Ltd.) was added. Confirmation that the reaction was completed was confirmed by confirming that the NCO group had disappeared by FT-IR measurement of the reaction solution.	[Example 1]  urethane acrylate synthesis process.  To a brown 200 ml flask equipped with a cooling tube shielded by an aluminum foil and a stirrer, 20.02 g (0.046 mol) of 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene (BEF, manufactured by Osaka Gas Chemical Co., Ltd.) and 80.0 g of 1,4-dioxane are added. BEF is dissolved in a 1,4-dioxane, and 13.14 g (0.093 mol) of 2 - acryloyloxyethyl isocyanate (manufactured by Showa Denko Co., Ltd., "Karenz AOI") is added to dissolve the solution. To 0.15 g of di-n-butyl tin dilaurate (DTD, manufactured by Kishida Chemical Co., Ltd., Lot No. "G 00333 T") diluted to 10% by weight was added a 1,4-dioxane, and the inside of the flask was replaced with argon and reacted at 80 ° C. for 21 hours while stirring with a magnetic stirrer. After completion of the reaction, 6.6 mg of hydroquinone (manufactured by Nacalai Tesque Co., Ltd.) was added. Confirmation that the reaction was completed was confirmed by confirming that the NCO group had disappeared by FT-IR measurement of the reaction solution [0117].
Yields monomer of formula II(d) in claim 6.  [0117][Example 1]1. urethane acrylate synthesis processTo a brown 200 ml flask equipped with a cooling tube shielded by an aluminum foil and a stirrer, 20.02 g (0.046 mol) of 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene (BEF, manufactured by Osaka Gas Chemical Co., Ltd.) and 80.0 g of 1,4-dioxane are added. BEF is dissolved in a 1,4-dioxane, and 13.14 g (0.093 mol) of 2 - acryloyloxyethyl isocyanate (manufactured by Showa Denko Co., Ltd., "Karenz AOI") is added to dissolve the solution. To 0.15 g of di-n-butyl tin dilaurate (DTD, manufactured by Kishida Chemical Co., Ltd., Lot No. "G 00333 T") diluted to 10% by weight was added a 1,4-dioxane, and the inside of the flask was replaced with argon and reacted at 80 ° C. for 21 hours while stirring with a magnetic stirrer. After completion of the reaction, 6.6 mg of hydroquinone (manufactured by Nacalai Tesque Co., Ltd.) was added. Confirmation that the reaction was completed was confirmed by confirming that the NCO group had disappeared by FT-IR measurement of the reaction solution.[Example 10]Steps 1 and 2 were carried out in the same manner as in Example 1, except that 13.14 g (0.093 mol) of 2 - acryloyloxyethyl isocyanate was replaced with 14.43 g (0.093 mol) of 2 - methacryloyloxyethyl isocyanate ("Karenz MOI" manufactured by Showa Denko Co., Ltd.). The completion of the reaction was confirmed by confirming the disappearance of the NCO group by FT-IR measurement as well. The product after desolvation (urethane methacrylate) was a white solid and had a solvent recovery of 87.9%.
[Example 10]  Steps 1 and 2 were carried out in the same manner as in Example 1, except that 13.14 g (0.093 mol) of 2 - acryloyloxyethyl isocyanate was replaced with 14.43 g (0.093 mol) of 2 - methacryloyloxyethyl isocyanate ("Karenz MOI" manufactured by Showa Denko Co., Ltd.). The completion of the reaction was confirmed by confirming the disappearance of the NCO group by FT-IR measurement as well. The product after desolvation (urethane methacrylate) was a white solid and had a solvent recovery of 87.9%.Yields monomer of formula II(c) in claim 6. See table 1 for the refractive indices of the cured monomers, which are all in excess of 1.5 [0015,0184]. These can be cured using the photoinitiators disclosed at [0098,0101-0102] using UV light, lasers and the like [0113]. These can be used in holograms [0187].  [0117][Example 1]1. urethane acrylate synthesis processTo a brown 200 ml flask equipped with a cooling tube shielded by an aluminum foil and a stirrer, 20.02 g (0.046 mol) of 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene (BEF, manufactured by Osaka Gas Chemical Co., Ltd.) and 80.0 g of 1,4-dioxane are added. BEF is dissolved in a 1,4-dioxane, and 13.14 g (0.093 mol) of 2 – acryloyloxyethyl isocyanate (manufactured by Showa Denko Co., Ltd., “Karenz AOI”) is added to dissolve the solution. To 0.15 g of di-n-butyl tin dilaurate (DTD, manufactured by Kishida Chemical Co., Ltd., Lot No. “G 00333 T”) diluted to 10% by weight was added a 1,4-dioxane, and the inside of the flask was replaced with argon and reacted at 80 ° C. for 21 hours while stirring with a magnetic stirrer. After completion of the reaction, 6.6 mg of hydroquinone (manufactured by Nacalai Tesque Co., Ltd.) was added. Confirmation that the reaction was completed was confirmed by confirming that the NCO group had disappeared by FT-IR measurement of the reaction solution.[Example 10]Steps 1 and 2 were carried out in the same manner as in Example 1, except that 13.14 g (0.093 mol) of 2 – acryloyloxyethyl isocyanate was replaced with 14.43 g (0.093 mol) of 2 – methacryloyloxyethyl isocyanate (“Karenz MOI” manufactured by Showa Denko Co., Ltd.). The completion of the reaction was confirmed by confirming the disappearance of the NCO group by FT-IR measurement as well. The product after desolvation (urethane methacrylate) was a white solid and had a solvent recovery of 87.9%.
Weiser et al. 20100203241 teaches holographic recording media with urethane matrices formed by reacting polyols and polyisocyanates.  The preferred monomers are urethane (meth)acrylates having refractive indices of 1.55 or more [0065-0070]
Rolle et al. 20150118601 teaches holographic recording media with urethane matrices formed by reacting polyols and polyisocyanates.  The preferred monomers are monofunctional and/or multifunctional (meth)acrylates monomers, with urethane (meth)acrylates being particularly preferred, the urethane (meth)acrylates are formed by the reaction of a hydroxy functional (meth)acrylic acid ester with an isocyanate functional compound [0088-0094]. 



	It would have been obvious to modify the cited examples of Takeyama 20050058911 having urethane matrices by replacing at least a portion of the 9,9-bis(4-(2-acryloyloxyethyl)phenyl)fluorene with a high refractive index fluorene monomer having the structure of Dieker et al. JP-5257805B 
    PNG
    media_image4.png
    141
    214
    media_image4.png
    Greyscale
where R1 and R2 are (meth)acryl groups attached to the phenyl rings but are via a urethane linkage as taught by Miyauchi et al. JP 2014-001215 based upon the direction to urethane (meth)acrylates at [0064] and fluorene monomers at [0063-0064] of Takeyama 20050058911 and the preference to urethane (meth)acrylate monomers having refractive indices of more than 1.55 in holographic recording compositions with urethane matrices in Weiser et al. 20100203241 and Rolle et al. 20150118601, noting the refractive index reported in Dieker et al. JP-5257805B for a monomer having this structure with acrylate moieties is 1.689 and these monomers are described as useful in diffractive articles including (diffractive) Fresnel and grating lenses and UV curable.  
	Note that claim 17 does not require that the photopolymerizable imaging precursor be bounded by formula (II).

The applicant argues that there is no direction in the combination of the references to form a photopolymer composition with a polyurethane matrix/binder and a urethane (meth)acrylate based fluorene monomer. The examiner points out that Takeyama 20050058911 exemplifies holographic recording layers 16-24, which combine 2,6-di(t-butyl)-4-methylphenol, a polyol (A-3), urethane hardener (A-4), isocyanates (A-1 and A-2), phenoxyethyl acrylate (B-4) and 9,9-bis(4-(2-acryloyloxyethyl)phenyl)fluorene (B-3) together with a photoinitiator (table 2) which clearly directs one to the use of fluorene monomers in polyurethane matrices and directs one fluorene monomer more broadly and urethane (meth)acrylates at [0062-0064].  The direction to urethane (meth)acrylates monomers with refractive indices of more than 1.55 in composition with urethane matrices also is supported by Weiser et al. 20100203241 and Rolle et al. 20150118601. Dieker et al. JP-5257805B clearly establishes that the fluorene monomers with a bisfluorene structure have refractive indices substantially above 1.55 and Miyauchi et al. JP 2014-001215 establishes that attaching urethane (meth)acrylate groups to fluorene skeletons  to form monomers is known and at [0187] establishes that these would be useful in forming holograms and amenable to photopolymerization using lasers [0098,0101-0102,0113]. 


On page 8 of the response of 9/19/2022, the applicant argues that combination of references does not suggest the combination of the urethane acrylate substituent of Mariyauchi et al in place of the acrylate groups attached to the bisfluorene core in Dieker et al. JP-5257805B. The examiner disagrees, noting that direction to fluorene based monomers is found in Takeyama 20050058911 including the use of 9,9-bis(4-(2-acryloyloxyethyl)phenyl)fluorene in the example cited and there is direction to urethane acrylates  in each of Takeyama 20050058911, Weiser et al. 20100203241 and Rolle et al. 20150118601 which are holographic recording media having  polyurethane based matrices.  There is ample motivation to modify the bisfluorene monomers of Dieker et al. JP-5257805B to make them urethane acrylates using the substituents of Mariyauchi et al in place of the acrylate groups to make the composition more compatible with the polyurethane matrix.  The rejection stands. 






Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama 20050058911, in view of Kawasaki et al. JP 2009-079013, Ozaki et al. JP 2000-344716, Miyauchi et al. JP 2014-001215, Weiser et al. 20100203241 and Rolle et al. 20150118601. 
Kawasaki et al. JP 2009-079013 (machine translation attached).
	
    PNG
    media_image7.png
    316
    879
    media_image7.png
    Greyscale


Wherein R 1 represents a cyano group, a halogen atom or an alkyl group, R 2 represents a hydrogen atom or a methyl group, R 3 represents an alkylene group, R 4 represents a direct bond, an alkylidene group or an alkylene group, R 5 alkyl group or an aryl group, k represents an integer of 0 to 4, m represents an integer of 0 or more, is an integer of 0 or 1, and n represents an integer of 0 or 1, In the above formula (1), for example, R 3 is a C 2-4 alkylene group, R 4 is a direct bond, a methylene group or a C 2-4 alkylene group, R 5 is an alkyl group or an aryl
group, and m is 0 to 4. In particular, in Formula (1), m is 0, R 4 is a direct bond, a methylene group or a C 2-4 alkylene group, and R 5 is an alkyl group or an aryl group [0011-0013]. As the substituent R5, it is an alkyl group (for example, C1-20 alkyl groups, such as a methyl group, an ethyl group, a propyl group, an isopropyl group, a butyl group, a s-butylgroup, and a t-butylgroup, preferably C1-8 alkyl group), for example. Further preferable  cycloalkyl groups (C5-10 cycloalkyl groups, such as a cyclopentylic group and a cyclohexyl group, preferably C5-8 cycloalkyl group, still more preferably C5-6 cycloalkyl group etc.) and aryl group [, such as a C1-6 alkyl group, ] [-- for example A phenyl group, an alkylphenyl group (a methylphenyl group (tolyl group), a dimethylphenyl group (a xylyl group), etc.), a C 6-10 aryl group such as a naphthyl group, preferably a C 6-8 aryl group, especially a phenyl group, and an aralkyl group(a benzyl group) ; A hydrocarbon group such as a C 6-10 aryl-C 1-4 alkyl group such as a phenethyl group ; an alkoxy group (a methoxy group) ; C 1-20 alkoxy groups such as ethoxy, propoxy, n-butoxy, isobutoxy, and t-butoxy groups, preferably C1-8 alkoxyl, and more preferably C1-6 alkoxy ; Cycloalkoxy group (such as a C5-10 cycloalkyloxy group such as a cyclohexyloxy group), an aryloxy group (a C 6-10 aryloxy group such as a phenoxy group), and an aralkyloxy group (e.g., a group represented by the formula (1)) ; Ether groups, such as C6-10 aryl C1-4 alkyloxy groups, such as a benzyloxy group; acyl group (C1-6 acyl groups, such as an acetyl group etc.); alkoxycarbonyl group (C1-4 alkoxycarbonyl groups, such as a methoxycarbonyl group etc.); halogen atom Examples thereof include : a nitro group ; a cyano group ; a substituted amino group (such as a dialkylamino group) ; a hydroxyl group ; and a carboxyl group. Preferably, the substituent R 5 is a hydrocarbon group [e.g., an alkyl group (e.g., a C 1-6 alkyl group), a cycloalkyl group (e.g., a C 5-8 cycloalkyl group). Examples thereof include an aryl group (e.g., a C 6-10 aryl group), an aralkyl group (e.g., a C 6-8 aryl-C 1-2 alkyl group), and an alkoxy group (e.g., a C 1-4 alkoxy group).]. In particular, the substituent R 5 may be an alkyl group [C 1-4 alkyl group (especially a methyl group) or the like].

    PNG
    media_image8.png
    205
    547
    media_image8.png
    Greyscale
 is formed in example 3 [0071-0073].  These monomers have excellent optical characteristics including high refractive indices [0007,0062]. These are photocurable [0045-0054] using photoinitiators such as those disclosed at [00580059]
Ozaki et al. JP 2000-344716 (machine translation) teaches monoacrylate fluorene monomers of the formula (1)

    PNG
    media_image9.png
    102
    253
    media_image9.png
    Greyscale
These are described as useful in forming Fresnel lenses using UV curing and having a high refractive index (abstract, [0004]). The refractive index is 1.55 or more [0022]. Examples have refractive indices of 1.58-1.590 [0029]. The synthesis of urethane acrylates is described [0015-0016]. Useful photoinitiators are described at [0017]. 

It would have been obvious to modify the cited examples of Takeyama 20050058911 having urethane matrices by replacing at least a portion of the 9,9-bis(4-(2-acryloyloxyethyl)phenyl)fluorene with a high refractive index fluorene monomer having the structure of Kawasaki et al. JP 2009-079013 
    PNG
    media_image7.png
    316
    879
    media_image7.png
    Greyscale
where each k is 1, each R1 is the halogen bromine in the 3 and 6 positions, n is 1 and  R5 is phenyl, but the (meth)acryl group is attached via a urethane linkage as taught by Miyauchi et al. JP 2014-001215 based upon the direction to urethane (meth)acrylates at [0064] and fluorene monomers including mono (meth)acrylate/functional fluorenes such as those of Ozaki et al. JP 2000-344716 at [0063] of Takeyama 20050058911 and the preference to urethane (meth)acrylate monomers having refractive indices of more than 1.55 in holographic recording compositions with urethane matrices in Weiser et al. 20100203241 and Rolle et al. 20150118601, noting the refractive index reported in Ozaki et al. JP 2000-344716 for a monomer having this structure with acrylate moieties is 1.583-1.591 and these monomers are described as useful in diffractive articles including (diffractive) Fresnel and lenses and UV curable in Kawasaki et al. JP 2009-079013 and Ozaki et al. JP 2000-344716 as well as the direction to aromatic rings such as phenyl rings and bromine as contributing to high refractive indices in  [0063] of Takeyama 20050058911. 
Note that claim 17 does not require that the photopolymerizable imaging precursor be bounded by formula (II)

The applicant argues that there is no direction in the combination of the references to form a photopolymer composition with a polyurethane matrix/binder and a urethane (meth)acrylate based fluorene monomer. The examiner points out that Takeyama 20050058911 exemplifies holographic recording layers 16-24, which combine 2,6-di(t-butyl)-4-methylphenol, a polyol (A-3), urethane hardener (A-4), isocyanates (A-1 and A-2), phenoxyethyl acrylate (B-4) and 9,9-bis(4-(2-acryloyloxyethyl)phenyl)fluorene (B-3) together with a photoinitiator (table 2) which clearly directs one to the use of fluorene monomers in polyurethane matrices and directs one fluorene monomer more broadly and urethane (meth)acrylates at [0062-0064].  The direction to urethane (meth)acrylates monomers with refractive indices of more than 1.55 in composition with urethane matrices also is supported by Weiser et al. 20100203241 and Rolle et al. 20150118601. Kawasaki et al. JP 2009-079013 and Ozaki et al. JP 2000-344716 clearly establish that the fluorene monomers with a bisfluorene structure have refractive indices substantially above 1.55 and Miyauchi et al. JP 2014-001215 establishes that attaching urethane (meth)acrylate groups to fluorene skeletons  to form monomers is known and at [0187] establishes that these would be useful in forming holograms and amenable to photopolymerization using lasers [0098,0101-0102,0113]. 
 [0117][Example 1]1. urethane acrylate synthesis processTo a brown 200 ml flask equipped with a cooling tube shielded by an aluminum foil and a stirrer, 20.02 g (0.046 mol) of 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene (BEF, manufactured by Osaka Gas Chemical Co., Ltd.) and 80.0 g of 1,4-dioxane are added. BEF is dissolved in a 1,4-dioxane, and 13.14 g (0.093 mol) of 2 – acryloyloxyethyl isocyanate (manufactured by Showa Denko Co., Ltd., “Karenz AOI”) is added to dissolve the solution. To 0.15 g of di-n-butyl tin dilaurate (DTD, manufactured by Kishida Chemical Co., Ltd., Lot No. “G 00333 T”) diluted to 10% by weight was added a 1,4-dioxane, and the inside of the flask was replaced with argon and reacted at 80 ° C. for 21 hours while stirring with a magnetic stirrer. After completion of the reaction, 6.6 mg of hydroquinone (manufactured by Nacalai Tesque Co., Ltd.) was added. Confirmation that the reaction was completed was confirmed by confirming that the NCO group had disappeared by FT-IR measurement of the reaction solution.[Example 10]Steps 1 and 2 were carried out in the same manner as in Example 1, except that 13.14 g (0.093 mol) of 2 – acryloyloxyethyl isocyanate was replaced with 14.43 g (0.093 mol) of 2 – methacryloyloxyethyl isocyanate (“Karenz MOI” manufactured by Showa Denko Co., Ltd.). The completion of the reaction was confirmed by confirming the disappearance of the NCO group by FT-IR measurement as well. The product after desolvation (urethane methacrylate) was a white solid and had a solvent recovery of 87.9%.
On page 8-9 of the response of 9/19/2022, the applicant argues that combination of references does not suggest the combination of the urethane acrylate substituent of Mariyauchi et al in place of the acrylate group attached to the fluorene core of  Kawasaki et al. JP 2009-079013. The examiner disagrees, noting that direction to fluorene based monomers is found in Takeyama 20050058911 including the use of 9,9-bis(4-(2-acryloyloxyethyl)phenyl)fluorene in the example cited and there is direction to urethane acrylates  in each of Takeyama 20050058911, Weiser et al. 20100203241 and Rolle et al. 20150118601 which are holographic recording media having  polyurethane based matrices.  There is ample motivation to modify the fluorene monomer of  Kawasaki et al. JP 2009-079013 to make them a urethane acrylate using the substituents of Mariyauchi et al in place of the acrylate groups to make the composition more compatible with the polyurethane matrix.  The rejection stands. 


The embodiments of formula II(b) are allowable over the prior art of record, but the 112 issues must be addressed for those embodiments to be fully allowable. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 14, 2022